Citation Nr: 0609844	
Decision Date: 04/05/06    Archive Date: 04/13/06

DOCKET NO.  03-36 206	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The veteran served on active duty from April 1964 to April 
1967.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an RO decision in February 2003 that denied 
service connection for PTSD.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Current medical records include diagnoses of PTSD.  In 
support of his claim for service connection for PTSD, the 
veteran has alleged multiple inservice stressors in Vietnam, 
including coming under sniper fire on convoys and at a dock.  

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303(a) (2005).  See Pond v. West, 
12 Vet. App. 341, 346 (1999); Hickson v. West, 12 Vet. App. 
247, 253 (1999).  Service connection for PTSD requires 
medical evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a); a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  If the evidence establishes 
that the veteran engaged in combat with the enemy and the 
claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f) (2005).  
 
The RO has previously contacted U.S. Armed Services Center 
for Research of Unit Records, now the U.S. Army and Joint 
Services Records Research Center (JSRRC) in an attempt to 
verify the veteran's claims, but it does not appear all 
appropriate records or the records of both units to which the 
veteran was assigned in Vietnam were searched.  Additional 
development as detailed below should be accomplished.  
Finally, if any stressor is verified, the veteran should be 
given a new VA examination for PTSD.

In view of the foregoing, the case is remanded for the 
following action:  

1.  The RO should have the veteran 
identify all VA and non-VA medical 
providers who have treated him for: (1) 
any psychiatric disorder, including PTSD, 
during the course of this appeal (since 
October 2003); and (2) injuries to his 
left knee and left triceps areas, since 
his discharge from the service in April 
1967.  The RO should then attempt to 
obtain copies of the related medical 
records.  
        
2.  Contact the veteran and ask him to 
provide specific information as to the 
nature of his claimed inservice 
stressors, including more details (names, 
approximate dates, places, unit 
assignments, etc.).  

3.  After completion of the above, the RO 
should review the claims file and prepare 
a summary of the claimed stressor(s) and 
the veteran's in-service activities 
(including unit(s) of assignment) based 
on review of all pertinent documents.  
This summary, and all supporting 
documents regarding the veteran's claimed 
stressor(s), should be sent to JSRRC, who 
should indicate whether there is 
documentary support showing any claimed 
stressor occurred.  In any event, JSRRC 
should be asked to provide copies of any 
available documentation describing the 
activities of the unit(s) to which the 
veteran was assigned in Vietnam, e.g., 
Unit Histories/Operational 
Reports/Lessons Learned.  The Board notes 
that the veteran's tour of duty in 
Vietnam was from August 1965 to October 
1966, and he was assigned to the 117th 
Transportation Company from August 1965 
to October 1965, and to the 97th 
Transportation Company from October 1965 
to October 1966.  JSRRC should be asked 
to identify the agency or department that 
could provide any information it cannot 
provide.  Follow-up inquiries should be 
conducted accordingly.  Associate all 
documents with the claims file.  

4.  The RO should request from the 
National Personnel Records Center, in St. 
Louis, Missouri, the morning reports from 
the 117th Transportation Company (TS), 
for the time period covering August 31, 
1965 to October 24, 1965; and from the 
97th Transportation Company (TS) for the 
time period from October 25, 1965 to 
November 30, 1965.

5.  Following the above, the RO should 
make a specific determination, based on 
the complete record, with respect to 
whether the veteran was exposed to a 
stressor or stressors in service, and if 
so, the nature of the specific stressor 
or stressors.  If the record establishes 
the existence of a stressor or stressors, 
the RO must specify what stressor or 
stressors in service it has determined 
are established by the record.  In 
reaching this determination, address any 
credibility questions raised by the 
record.  

6.  If, and only if, the RO determines 
that the record establishes the existence 
of a stressor or stressors, then arrange 
for the veteran to be afforded the 
appropriate VA examination to determine 
the diagnoses of all psychiatric 
disorders that are present.  The RO must 
specify for the examiner the stressor or 
stressors that it has determined are 
established by the record and the 
examiner must be instructed that only 
those events may be considered for the 
purpose of determining whether the 
veteran was exposed to a stressor in 
service.  The examination report should 
reflect review of pertinent material in 
the claims folder.  If a diagnosis of 
PTSD is made, the examiner should specify 
(1) whether each alleged stressor found 
to be established by the record by the RO 
was sufficient to produce PTSD; (2) 
whether the remaining diagnostic criteria 
to support the diagnosis of PTSD have 
been satisfied; and (3) whether there is 
a link between the current symptomatology 
and one or more of the inservice 
stressors found to be established by the 
record and found to be sufficient to 
produce PTSD by the examiner.  The 
examination report should include the 
complete rationale for all opinions 
expressed.  All necessary special studies 
or tests, to include psychological 
testing and evaluation, should be 
accomplished.  The entire claims folder 
and a copy of this REMAND should be made 
available to the examiner prior to the 
examination.

7.  Thereafter, the RO should review the 
veteran's claim for service connection for 
PTSD.  If the claim remains denied, the RO 
should provide the veteran and his 
representative with a supplemental 
statement of the case, and give them an 
opportunity to respond, before the case is 
returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).




 
 
 
 


